THIS INSTRUMENT AND THE PROMISSORY NOTES AND MEI LOAN AGREEMENT REFERRED TO
HEREIN AND THE INDEBTEDNESS EVIDENCED HEREBY AND THEREBY ARE AND SHALL AT ALL
TIMES BE AND REMAIN SUBORDINATED IN RIGHT OF PAYMENT TO THE EXTENT AND IN THE
MANNER SET FORTH IN THE SUBORDINATION AGREEMENT DATED AS OF JUNE 29, 2012
EXECUTED BY MILLER ENERGY INCOME 2009-A, LP IN FAVOR OF APOLLO INVESTMENT CORP.
TO THE PRIOR PAYMENT IN FULL OF ALL SENIOR OBLIGATIONS (AS DEFINED THEREIN).


Maximum Principal Indebtedness for Tennessee
tax recording purpose is $400.20. Taxes previously
paid on $2,719,443.62 on UCC Financing Statement
of record as Inst. No. 110-016591 in the Office of the
Secretary of State of Tennessee.




FIRST AMENDMENT TO PROMISSORY NOTES AND TO RELATED DOCUMENTS


THIS FIRST AMENDMENT TO PROMISSORY NOTES AND TO RELATED DOCUMENTS (the
“Amendment”) is made and entered into to be effective as of the 29 day of June,
2012, by and between Miller Energy Income 2009-A, LP (“Holder”) having offices
for the conduct of business at 9721 Cogdill Road, Suite 302, Knoxville, TN
37932, and Miller Energy Resources, Inc., formerly Miller Petroleum, Inc.
(“Maker”) having offices for the conduct of business at 9721 Cogdill Road, Suite
302, Knoxville, TN 37932.


RECITALS


A.
The Holder is the holder of that certain FIRST SECURED PROMISSORY NOTE dated
effective as of November 1, 2009, executed by Maker and payable to the Holder in
the face amount of $2,365,173.92 (the “First Note”).



B.
The Holder is also the holder of that certain SECOND SECURED PROMISSORY NOTE
dated effective as of December 15, 2009, executed by Maker and payable to the
Holder in the face amount of $356,269.70 (the “Second Note”).



C.
The Holder is also the holder of that certain THIRD SECURED PROMISSORY NOTE
dated effective as of May 15, 2010, executed by Maker and payable to the Holder
in the face amount of $350,000.00 (the “Third Note”, and together with the First
Note and the Second Note, collectively, the “Notes”).



D.
The Notes are secured by certain collateral of Maker as set forth in that
certain Loan and Security


1



--------------------------------------------------------------------------------


Agreement dated March 19, 2010 (the “MEI Loan Agreement”), wherein Holder is
referred to as “Secured Party” and Maker is referred to as “Debtor”.


#4117688.2
E.
The Maker has also entered into that certain Loan Agreement, dated as of June
29, 2012 (the “Apollo Loan Agreement”), between the Maker, as borrower, the
lenders party thereto and Apollo Investment Corp., as administrative agent
(“Apollo”).



F.
The parties desire (i) to facilitate the Maker’s transactions under the Apollo
Loan Agreement, (ii) to amend the Notes and the MEI Loan Agreement as set forth
below and (ii) that the prompt and punctual payment of the Notes, as amended
herein, continue to be secured by the MEI Loan Agreement, as amended herein.



NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, Holder and Maker hereby agree as follows:


1.
Amendment of the Notes. The definition of “Maturity Date” in each Note is hereby
amended to read: “the later of (i) the date that is ninety-one (91) days after
the date on which Security Termination (as defined in the Loan Agreement, dated
as of June 29, 2012, between Maker, as borrower, the lenders party thereto and
Apollo Investment Corp., as administrative agent) occurs, and (ii) July 31,
2017.”



2.
Amendment of the MEI Loan Agreement. The MEI Loan Agreement is hereby amended by
deleting Exhibit A thereto and replacing it with Exhibit A attached hereto.



3.
Other Amendments. All other provisions of the Notes and the MEI Loan Agreement
are hereby amended, mutatis mutandis, to reflect and conform to the amendments
to the definitions of “Maturity Date” as contained in each of the Notes, as set
forth in the preceding paragraph 1. Each of the Maker and Holder ratify, affirm
and agree that (a) the MEI Loan Agreement secures the prompt and punctual
payment of the Notes, as modified by this Amendment; and (b) the various
agreements, certifications, representations and warranties by Maker set forth
therein remain in full force and effect, subject to the amendments set forth
herein.



4.
Confirmation of Security Interest. Maker hereby reaffirms and again grants its
prior grant of a security interest in that property described on Exhibit A
attached hereto, to and in favor of Holder. Holder is permitted and authorized
to take any actions deemed necessary by Holder to protect its


2



--------------------------------------------------------------------------------


interests in such collateral, including, in Holder’s discretion, making any
additional filings needed and necessary UCC Financing Statements with respect to
such granting of a security interest (and the continuation of the previously
granted security interest) in and to the property described on Exhibit A. Holder
agrees to file any UCC-3 Financing Statement amendments reasonably requested by
Maker or Apollo in order to accurately reflect the collateral described on
Exhibit A that secures the Notes.


5.
Effect of this Amendment. All provisions of the Notes and the MEI Loan Agreement
shall be construed and applied in accordance with the intention of this
Amendment. If any conflict or inconsistency arises between the provisions of
this Amendment and the provisions of any such document, the provisions and
intention of this Amendment shall govern. This Amendment is not intended to and
will not effect a novation of the original indebtedness described in the Notes,
nor are the security interests of the MEI Loan Agreement in any manner intended
to be released, nor are such security interests intended to be altered or
changed in any manner whatsoever, in each case, except as specifically set forth
herein. All terms and conditions of the Notes and the MEI Loan Agreement will
remain in full force and effect except as specifically modified herein.



6.
Representations and Warranties of Maker and Holder. Each of Maker and Holder
hereby represents and warrants that it has full power and authority to execute
this instrument and that it has been duly authorized by all necessary corporate
or other actions.



7.
Statute of Limitations. The parties acknowledge that the six (6) year statute of
limitations provided by Tennessee Code Annotated Section 28-3-109, the ten (10)
year statute of limitations provided by Tennessee Code Annotated Section
28-1-111, or any other applicable statute of limitations shall now run from July
31, 2017, and not from any previous maturity date of the Notes.



[SIGNATURES ON FOLLOWING PAGE]



3



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have entered into this Amendment to be
effective as of the day and year first written above.


    


MILLER ENERGY RESOURCES, INC.
 
 
MILLER ENERGY INCOME 2009-A, LP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: MILLER ENERGY GP, LLC
 
 
 
 
Its: General Partner
 
 
 
 
 
 
 
 
 
 
 
By:    /s/ David J. Voyticky        
 
 
By:    /s/ Scott M. Boruff        
 
David J. Voyticky
 
 
Scott Boruff
 
 Its: President
 
 
Its: Sole Manager
 




4

